USDC IN/ND case 3:20-cv-00916-RLM-MGG document 14 filed 02/02/21 page 1 of 1
AO 450 (Rev. 01/09) Judgment in a Civil Action




                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                       Northern District of Indiana

WENDY MEDBOURN,

                                          Plaintiff
v.                                                                          Civil Action No. 3:20-cv-00916

PEKIN INSURANCE COMPANY,

                                          Defendants

                                                  JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

     the plaintiff
recover from the defendant                                                                               the amount of
dollars $               , which includes prejudgment interest at the rate of                       % plus post-judgment
interest at the rate of          % along with costs.

     the plaintiff recover nothing, the action is dismissed on the merits, and the defendant
recover costs from the plaintiff                          .

 X Other: Pursuant to the stipulation of dismissal [Doc. No. 12] and Fed. R. Civ. P. 41(a)(1)(A)(ii), this
case is DISMISSED with prejudice.

This action was (check one):

   tried to a jury with Judge                                                           presiding, and the jury has
rendered a verdict.

    tried by Judge                                                            without a jury and the above decision was
reached.

  X decided by Judge Robert L. Miller, Jr. on a STIPULATION to Dismiss by Defendant.
      USDC IN/ND case 1:16-cv-00132-TLS document 55 filed 11/14/17 page 2 of 2

DATE: February 2, 2021                                                  ROBERT N. TRGOVICH, CLERK OF COURT

                                                                         By: s/ L. Higgins-Conrad
                                                                              Signature of Deputy Clerk
